293 S.W.3d 482 (2009)
Richard NABUAL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92459.
Missouri Court of Appeals, Eastern District, Division One.
September 15, 2009.
Brocca L. Smith, for appellant.
Chris Koster, Atty. Gen., Shaun Mackelprang and James B. Farnsworth, Asst. Atty's Gen., for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
Richard Nabual, the appellant, appeals from St. Louis City Circuit Court's denial, without an evidentiary hearing, of his motion to vacate judgment and sentence under Supreme Court Rule 24.035.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a *483 memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).